UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-3940 Strategic Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) John Pak, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 5/31 Date of reporting period: 2/28/15 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Select Managers Small Cap Growth Fund February 28, 2015 (Unaudited) Common Stocks98.2% Shares Value ($) Automobiles & Components1.3% American Axle & Manufacturing Holdings 33,073 a 824,179 Dorman Products 22,487 a,b 991,901 Gentex 65,500 1,154,110 Gentherm 58,541 a 2,719,229 Remy International 52,266 1,195,323 Visteon 7,427 a 746,636 Banks2.8% Ameris Bancorp 28,410 743,490 Bank of the Ozarks 109,085 3,992,511 BBCN Bancorp 52,595 723,181 Beneficial Bancorp 34,861 a 394,627 BofI Holding 45,485 a 4,020,874 Boston Private Financial Holdings 88,971 1,116,586 Capital Bank Financial, Cl. A 29,636 a 786,836 Central Pacific Financial 50,186 1,151,267 First Horizon National 56,750 810,958 LendingTree 16,181 a 858,240 Radian Group 61,610 974,054 Texas Capital Bancshares 19,916 a 924,700 Capital Goods5.2% Acuity Brands 15,323 2,428,389 Apogee Enterprises 49,732 2,280,212 Astronics 22,839 a 1,588,680 Barnes Group 26,395 1,056,328 Beacon Roofing Supply 57,178 a 1,716,484 CIRCOR International 12,927 693,792 Donaldson 25,856 957,706 Dycom Industries 19,483 a 864,071 Encore Wire 24,801 924,829 Enphase Energy 36,367 a,b 501,137 Esterline Technologies 20,845 a 2,456,583 Graham 20,361 460,769 H&E Equipment Services 56,526 1,383,757 Hexcel 17,129 814,998 Middleby 15,929 a 1,698,191 Patrick Industries 15,782 a 871,956 Ply Gem Holdings 69,353 a 952,217 Primoris Services 23,369 482,570 Proto Labs 23,415 a 1,664,338 RBC Bearings 16,274 1,009,802 Rush Enterprises, Cl. A 38,904 a 1,086,589 Sparton 31,924 a 732,656 TASER International 40,249 a,b 945,047 The Greenbrier Companies 12,552 b 737,681 Trex 12,822 a 645,588 Tutor Perini 38,610 a 898,455 Woodward 10,491 509,338 Commercial & Professional Services5.1% Acacia Research 66,992 b 840,080 Advisory Board 77,156 a 4,175,683 Corporate Executive Board 41,743 3,264,720 Exponent 6,523 564,435 Franklin Covey 20,739 a 371,228 FTI Consulting 28,179 a 1,038,960 G&K Services, Cl. A 12,327 887,421 Healthcare Services Group 62,289 2,091,041 Huron Consulting Group 27,328 a 1,821,411 InnerWorkings 41,180 a 261,493 Insperity 17,646 914,063 Interface 43,332 874,873 MiX Telematics, ADR 43,278 a 244,521 Mobile Mini 18,542 769,308 Paylocity Holding 34,156 b 1,020,923 Resources Connection 74,342 1,317,340 Ritchie Brothers Auctioneers 43,638 b 1,098,805 Rollins 37,911 1,271,535 Steelcase, Cl. A 134,885 2,525,047 Team 16,837 a 646,541 Tetra Tech 60,593 1,540,880 TriNet Group 25,740 935,392 WageWorks 26,625 a 1,529,606 Consumer Durables & Apparel2.9% Arctic Cat 27,340 996,816 Columbia Sportswear 17,036 952,142 G-III Apparel Group 41,688 a 4,386,829 Iconix Brand Group 21,003 a,b 709,271 Nautilus 52,899 a 807,239 Performance Sports Group 59,437 a 1,151,889 Ryland Group 16,357 744,244 Skechers USA, Cl. A 80,041 a 5,453,994 Steven Madden 13,840 a 505,298 Universal Electronics 19,406 a 1,096,633 Consumer Services7.3% 2U 69,776 b 1,289,461 Bob Evans Farms 44,650 2,615,597 Bravo Brio Restaurant Group 97,513 a 1,270,594 Bright Horizons Family Solutions 21,178 a 1,073,725 Century Casinos 108,477 a 610,726 Cheesecake Factory 57,131 2,714,865 Chegg 96,152 a 780,754 Chuy's Holdings 24,745 a 556,020 Diamond Resorts International 67,232 a 2,329,589 Domino's Pizza 5,983 607,454 Fiesta Restaurant Group 57,939 a 3,766,615 Grand Canyon Education 30,308 a 1,389,925 Intrawest Resorts Holdings 77,791 a 734,347 Jack in the Box 18,425 1,781,513 Kona Grill 21,616 a 528,727 La Quinta Holdings 89,077 1,978,400 Life Time Fitness 39,795 a 2,300,151 LifeLock 143,333 a 2,003,795 Noodles & Company 28,541 a,b 520,302 Panera Bread, Cl. A 3,235 a,b 522,226 Popeyes Louisiana Kitchen 46,703 a 2,802,647 Red Robin Gourmet Burgers 22,286 a 1,860,213 Scientific Games, Cl. A 85,460 a,b 1,154,565 Six Flags Entertainment 16,925 766,533 Sonic 25,379 806,798 Texas Roadhouse 35,050 1,319,282 Vail Resorts 34,755 3,051,836 Zoe's Kitchen 38,115 b 1,307,725 Diversified Financials2.5% Affiliated Managers Group 2,644 a 572,214 Financial Engines 27,005 b 1,088,301 GAMCO Investors, Cl. A 9,230 696,865 Hercules Technology Growth Capital 61,321 b 953,542 HFF, Cl. A 74,529 2,651,741 Interactive Brokers Group, Cl. A 37,620 1,198,949 Janus Capital Group 37,086 611,177 MarketAxess Holdings 20,570 1,637,166 On Deck Capital 28,420 b 551,348 PRA Group 41,134 a 2,060,403 SLM 70,550 668,109 Springleaf Holdings 30,315 a,b 1,165,612 WisdomTree Investments 44,524 832,154 Energy1.7% Bonanza Creek Energy 15,601 a 420,447 Callon Petroleum 110,538 a 809,138 Diamondback Energy 24,359 a 1,734,604 Dril-Quip 8,071 a 586,439 Gulfport Energy 32,571 a 1,492,078 Matador Resources 43,625 a 944,918 Oasis Petroleum 29,793 a,b 426,934 PDC Energy 20,060 a 1,036,701 Synergy Resources 141,286 a 1,688,368 US Silica Holdings 21,617 b 700,607 Exchange-Traded Funds1.3% iShares Russell 2000 ETF 62,052 b Food & Staples Retailing.9% Chefs' Warehouse 17,821 a 361,053 Diplomat Pharmacy 17,090 512,700 Fresh Market 73,756 a,b 2,807,153 United Natural Foods 18,538 a 1,539,396 Food, Beverage & Tobacco1.5% Boulder Brands 46,678 a 481,250 Diamond Foods 36,074 a 972,194 Farmer Brothers 31,978 a 774,827 Freshpet 24,508 b 451,682 Hain Celestial Group 36,363 a 2,273,778 J&J Snack Foods 11,201 1,133,429 Post Holdings 16,425 a 812,709 SunOpta 110,143 a 1,272,152 TreeHouse Foods 9,206 a 769,253 Health Care Equipment & Services9.8% Abaxis 16,283 991,960 ABIOMED 82,470 a 5,013,351 Acadia Healthcare 59,991 a 3,793,231 AMN Healthcare Services 35,732 a 806,114 AmSurg 14,879 a 894,228 AngioDynamics 69,428 a 1,291,361 athenahealth 8,524 a,b 1,083,145 Bio-Reference Laboratories 84,925 a 2,967,280 Cantel Medical 29,417 1,335,532 Cardiovascular Systems 21,871 a 824,755 Cerus 135,522 a,b 647,118 Chemed 8,845 1,030,266 Cynosure, Cl. A 19,270 a 586,193 DexCom 45,969 a 2,792,157 ExamWorks Group 26,220 a 1,059,288 Globus Medical, Cl. A 20,177 a 489,898 Health Net 16,116 a 924,253 Hill-Rom Holdings 15,879 760,922 iCAD 29,293 a 291,172 iKang Healthcare Group, ADR 11,320 192,327 Insulet 60,622 a 1,923,536 Intersect ENT 18,729 494,633 IPC Healthcare 29,746 a 1,286,217 K2M Group Holdings 58,324 1,195,059 LDR Holding 63,201 a 2,470,527 Masimo 27,517 a 810,926 Medidata Solutions 44,570 a 2,144,263 MEDNAX 15,320 a 1,094,920 Neogen 43,151 a 2,207,174 Nevro 6,215 259,973 Novadaq Technologies 70,703 a 1,170,135 NuVasive 53,015 a 2,425,437 Omnicell 23,000 a 806,150 OraSure Technologies 26,590 a 190,384 Quidel 62,416 a 1,602,843 Spectranetics 66,363 a 2,243,733 STERIS 9,555 616,489 Team Health Holdings 21,282 a 1,261,384 Teleflex 11,984 1,458,333 Trinity Biotech, ADR 57,080 1,013,741 Zeltiq Aesthetics 82,121 a 2,740,377 Household & Personal Products.2% Medifast 32,322 a Insurance.2% Stewart Information Services 31,308 Materials2.7% Balchem 18,505 1,090,315 Berry Plastics Group 94,988 a 3,259,038 CaesarStone Sdot-Yam 23,290 1,523,399 Eagle Materials 11,327 889,170 Flotek Industries 19,940 a 340,575 Graphic Packaging Holding 52,146 786,883 Headwaters 42,797 a 702,727 Intrepid Potash 51,908 a,b 732,941 Kaiser Aluminum 12,889 973,764 LSB Industries 23,774 a 893,427 PolyOne 12,732 505,970 Scotts Miracle-Gro, Cl. A 11,229 735,612 Senomyx 184,874 a,b 983,530 Sensient Technologies 17,450 1,109,995 US Concrete 34,979 a 1,066,860 Media2.2% AMC Entertainment Holdings, Cl. A 28,488 979,417 Cinemark Holdings 25,202 1,026,225 Cumulus Media, Cl. A 144,941 a 578,315 E.W. Scripps, Cl. A 35,371 a 815,655 MDC Partners, Cl. A 211,395 b 5,500,497 New Media Investment Group 42,224 1,042,933 Rentrak 26,260 a,b 1,437,735 Scholastic 33,789 1,250,531 Pharmaceuticals, Biotech & Life Sciences13.3% ACADIA Pharmaceuticals 51,690 a,b 1,962,670 Aegerion Pharmaceuticals 41,432 a,b 1,126,950 Aerie Pharmaceuticals 21,665 a 609,220 Agenus 153,057 a 749,979 Akorn 14,097 a,b 758,560 Alder Biopharmaceuticals 11,316 304,174 Alkermes 4,680 a 328,770 Alnylam Pharmaceuticals 4,485 a 455,362 AMAG Pharmaceuticals 13,856 a 682,131 Amicus Therapeutics 87,045 a 762,514 ANI Pharmaceuticals 9,450 a,b 636,552 Aratana Therapeutics 56,313 a 1,084,588 Avalanche Biotechnologies 12,440 450,079 Bio-Techne 21,985 2,144,197 BioDelivery Sciences International 46,675 a 699,892 BioSpecifics Technologies 11,079 a 431,638 Bluebird Bio 16,076 a 1,532,365 Cempra Holdings 29,391 a 973,430 Cepheid 78,124 a 4,440,569 Chimerix 29,008 a 1,174,244 Clovis Oncology 11,537 a,b 882,119 Coherus Biosciences 29,818 b 941,951 DepoMed 70,298 a 1,543,041 Dyax 99,265 a 1,499,894 Eagle Pharmaceuticals 20,600 700,400 Esperion Therapeutics 32,719 a,b 2,043,301 Exact Sciences 170,136 a,b 3,822,955 Fluidigm 31,721 a 1,402,068 Halozyme Therapeutics 55,272 a,b 832,949 Horizon Pharma 90,490 a 1,857,760 IGI Laboratories 70,191 a,b 808,600 Impax Laboratories 17,014 a 685,494 Keryx Biopharmaceuticals 141,054 a,b 1,715,217 Kite Pharma 10,310 b 674,686 KYTHERA Biopharmaceuticals 48,008 a,b 1,994,732 Ligand Pharmaceuticals 15,951 a 878,422 Loxo Oncology 16,820 b 215,969 MacroGenics 23,712 a 819,724 Merrimack Pharmaceuticals 69,674 a,b 746,905 NanoString Technologies 44,863 a 471,510 Nektar Therapeutics 150,243 a,b 1,963,676 NeoGenomics 44,843 a 203,587 Neothetics 23,812 159,779 Novavax 108,088 a,b 989,005 Omeros 33,525 a,b 699,667 Ophthotech 29,435 a 1,581,689 Orexigen Therapeutics 114,854 a,b 647,777 OvaScience 16,304 a,b 741,995 Pacira Pharmaceuticals 17,948 a 2,059,892 PAREXEL International 20,937 a 1,349,599 Pernix Therapeutics 83,376 a,b 894,624 Phibro Animal Health, Cl. A 23,944 868,449 Portola Pharmaceuticals 12,724 a 484,530 Progenics Pharmaceuticals 127,085 a 827,323 PTC Therapeutics 15,306 a 1,091,777 Puma Biotechnology 3,995 a,b 850,975 Radius Health 10,057 a,b 428,931 Receptos 18,339 a 2,322,451 Relypsa 12,652 a,b 490,898 Repligen 120,174 a 3,089,674 SAGE Therapeutics 14,913 b 647,970 Salix Pharmaceuticals 16,666 a 2,619,895 Spark Therapeutics 3,607 207,727 Sucampo Pharmaceuticals, Cl. A 52,024 a 800,129 TESARO 16,891 a,b 900,797 Tetraphase Pharmaceuticals 49,513 a 1,953,783 TG Therapeutics 53,328 a,b 773,789 Ultragenyx Pharmaceutical 12,990 a 704,967 ZS Pharma 29,704 1,469,457 Real Estate1.8% Alexander & Baldwin 17,431 704,735 Chatham Lodging Trust 27,115 c 786,877 CyrusOne 25,194 c 748,766 Gramercy Property Trust 95,962 676,532 Howard Hughes 12,155 a 1,820,697 Kennedy-Wilson Holdings 27,787 743,580 Marcus & Millichap 39,096 a 1,443,815 RE/MAX Holdings, Cl. A 35,692 1,169,270 Ryman Hospitality Properties 13,707 b 823,791 Spirit Realty Capital 60,149 c 736,825 Summit Hotel Properties 57,124 c 750,038 Retailing5.0% Boot Barn Holdings 19,021 468,107 Burlington Stores 42,363 a 2,354,112 Core-Mark Holding Company 47,852 3,364,953 CST Brands 21,641 900,915 Five Below 22,675 a,b 719,591 GNC Holdings, Cl. A 16,513 794,110 Hibbett Sports 13,332 a 652,068 Kirkland's 32,200 a 765,394 LKQ 17,395 a 427,482 MarineMax 71,117 a 1,802,816 Monro Muffler Brake 47,934 3,031,346 Pier 1 Imports 65,518 790,147 Pool 29,937 2,070,742 Restoration Hardware Holdings 33,125 a 2,918,312 Select Comfort 45,420 a 1,457,982 Shutterfly 87,807 a 4,215,614 Stage Stores 36,528 782,430 Tile Shop Holdings 42,859 a,b 473,163 TravelCenters of America 36,101 a 492,779 Vitamin Shoppe 13,439 a 569,814 Semiconductors & Semiconductor Equipment5.0% Advanced Energy Industries 31,061 a 826,844 Cabot Microelectronics 19,095 a 989,312 Cavium 65,132 a 4,460,890 CEVA 77,604 a 1,545,096 Cirrus Logic 28,610 a 861,447 Cypress Semiconductor 61,011 a,b 899,912 Entegris 74,949 a 1,005,066 FormFactor 241,464 a 2,371,177 Inphi 45,802 a 853,749 Integrated Device Technology 137,863 a 2,845,492 MA-COM Technology Solutions Holdings 22,897 a 772,087 Mellanox Technologies 29,275 a 1,394,661 OmniVision Technologies 33,527 a 898,859 ON Semiconductor 141,880 a 1,808,970 Power Integrations 14,908 817,853 Semtech 32,912 a 952,144 Silicon Laboratories 16,187 a 819,710 Spansion, Cl. A 67,401 a 2,431,828 SunEdison 42,553 a,b 942,123 Tessera Technologies 17,667 707,740 Tower Semiconductor 52,685 a,b 847,702 Software & Services17.7% ACI Worldwide 97,594 a 1,937,241 Actua 162,792 a 2,728,394 Acxiom 58,132 a 1,162,640 Attunity 75,833 a 696,147 Barracuda Networks 49,745 a 1,894,787 Bazaarvoice 55,373 a 512,200 Benefitfocus 26,522 a,b 863,556 Blackbaud 14,169 643,273 Bottomline Technologies 25,871 a 685,064 BroadSoft 42,660 a 1,342,084 Callidus Software 118,726 a 1,696,595 Cass Information Systems 11,864 595,573 ChannelAdvisor 17,453 a 172,610 Cimpress 41,690 a 3,481,115 comScore 26,575 a 1,371,004 Constant Contact 86,281 a 3,565,994 CoStar Group 7,477 a 1,489,119 Criteo, ADR 83,606 a,b 3,792,368 Cvent 25,448 a 736,720 Cyber-Ark Software 42,452 b 2,516,130 Dealertrack Technologies 52,248 a 2,077,903 Demandware 41,459 a 2,619,794 Descartes Systems Group 79,894 a 1,206,399 Ebix 38,150 b 1,002,582 Endurance International Group Holdings 42,990 a 800,474 Envestnet 80,372 a 4,330,443 FactSet Research Systems 5,170 804,193 Fair Isaac 9,901 842,773 Gigamon 42,256 a 847,655 GrubHub 27,192 1,142,336 GTT Communications 34,606 a,b 536,739 Guidewire Software 22,003 a 1,224,687 Hortonworks 53,996 b 1,243,528 HubSpot 21,366 b 877,929 Imperva 29,127 a 1,342,755 Interactive Intelligence Group 43,876 a 1,862,097 Intralinks Holdings 120,369 a 1,248,227 j2 Global 32,764 2,203,379 LogMeIn 18,049 a 951,182 Manhattan Associates 18,755 a 934,937 Mavenir Systems 34,666 a,b 505,084 MAXIMUS 39,542 2,342,073 MicroStrategy, Cl. A 4,568 a 814,657 Monotype Imaging Holdings 50,159 1,605,589 NetSuite 13,326 a 1,284,893 NeuStar, Cl. A 41,587 a,b 1,102,887 Paycom Software 46,567 1,484,556 Pegasystems 35,193 696,469 Points International 39,772 a 387,379 Proofpoint 33,352 a 1,889,057 PROS Holdings 36,913 a 903,261 QLIK Technologies 24,060 a 780,506 Qualys 54,404 a 2,504,216 Reis 38,220 925,306 SciQuest 42,076 a 732,543 SeaChange International 78,475 a 592,486 SPS Commerce 36,671 a 2,519,298 Stamps.com 64,897 a 3,638,126 Tableau Software, Cl. A 8,864 a 833,305 TrueCar 29,665 b 590,334 Tyler Technologies 13,667 a 1,631,430 Ultimate Software Group 35,780 a 5,890,998 Upland Software 32,439 228,695 Varonis Systems 30,867 b 953,482 Veeva Systems, Cl. A 15,512 a 478,855 VeriFone Systems 26,582 a 935,421 Verint Systems 45,244 a 2,754,229 WEX 8,734 a 934,451 Wix.com 29,825 a 546,692 WNS Holdings, ADR 64,913 a 1,588,421 Zillow, Cl. A 9,325 a,b 1,070,080 Technology Hardware & Equipment3.6% Belden 14,070 1,249,135 CDW 17,405 654,950 Cognex 22,636 a 1,011,603 CommScope Holding 30,122 a 948,843 Cray 20,096 a 600,268 Digi International 41,790 a 442,138 Electronics For Imaging 25,033 a 1,016,340 FARO Technologies 12,183 a 730,615 Infinera 43,106 a 734,957 IPG Photonics 19,793 a,b 1,898,149 Ituran Location and Control 14,420 332,237 National Instruments 44,187 1,375,983 QLogic 56,291 a 844,928 RealD 63,075 a 823,760 Rogers 9,787 a 766,126 Ruckus Wireless 62,664 a 793,326 Sonus Networks 69,199 a 1,180,535 Stratasys 20,339 a 1,262,238 Super Micro Computer 74,977 a 3,012,576 Universal Display 36,179 a,b 1,244,195 Telecommunication Services.6% Cogent Communications Holdings 32,763 1,203,057 inContact 72,307 a 846,715 Iridium Communications 76,828 a,b 736,012 RingCentral, Cl. A 52,151 a 822,421 Transportation3.4% Allegiant Travel 13,284 2,439,208 Atlas Air Worldwide Holdings 16,241 a 736,529 Controladora Vuela Compania de Aviacion, ADR 14,370 a 144,419 Covenant Transport, Cl. A 15,584 a 496,350 Echo Global Logistics 138,910 a 4,033,946 Forward Air 25,108 1,343,279 Genesee & Wyoming, Cl. A 9,852 a 1,015,741 Hub Group, Cl. A 10,255 a 413,994 JetBlue Airways 108,208 a 1,860,095 Marten Transport 81,123 1,881,243 Old Dominion Freight Line 12,556 a 980,875 Spirit Airlines 8,795 a 684,075 UTi Worldwide 14,228 186,102 Virgin America 16,225 568,524 Werner Enterprises 15,652 501,960 XPO Logistics 57,394 a,b 2,533,945 Utilities.2% American States Water 35,102 Total Common Stocks (cost $463,287,896) Investment of Cash Collateral for Securities Loaned9.8% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $57,354,721) 57,354,721 d Total Investments (cost $520,642,617) % Liabilities, Less Cash and Receivables %) ) Net Assets % ADR - American Depository Receipts ETF - Exchange-Traded Fund a Non-income producing security. b Security, or portion thereof, on loan. At February 28, 2015, the value of the fund's securities on loan was $54,174,051 and the value of the collateral held by the fund was $57,354,721. c Investment in real estate investment trust. d Investment in affiliated money market mutual fund. At February 28, 2015, net unrealized appreciation on investments was $109,437,125 of which $119,445,534 related to appreciated investment securities and $10,008,409 related to depreciated investment securities. At February 28, 2015, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Software & Services 17.7 Pharmaceuticals, Biotech & Life Sciences 13.3 Health Care Equipment & Services 9.8 Money Market Investment 9.8 Consumer Services 7.3 Capital Goods 5.2 Commercial & Professional Services 5.1 Retailing 5.0 Semiconductors & Semiconductor Equipment 5.0 Technology Hardware & Equipment 3.6 Transportation 3.4 Consumer Durables & Apparel 2.9 Banks 2.8 Materials 2.7 Diversified Financials 2.5 Media 2.2 Real Estate 1.8 Energy 1.7 Food, Beverage & Tobacco 1.5 Automobiles & Components 1.3 Exchange-Traded Funds 1.3 Food & Staples Retailing .9 Telecommunication Services .6 Household & Personal Products .2 Insurance .2 Utilities .2 † Based on net assets. The following is a summary of the inputs used as of February 28, 2015 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Domestic Common Stocks+ 538,074,146 - - Equity Securities - Foreign Common Stocks+ 27,044,541 - - Exchange-Traded Funds 7,606,334 - - Mutual Funds 57,354,721 - - + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the fund's Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund and credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Strategic Funds, Inc. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: April 20, 2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: April 20, 2015 By: /s/ James Windels James Windels Treasurer Date: April 20, 2015 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
